1    MICHAEL R. MUSHKIN, ESQ.
     Nevada State Bar No. 2421
2    L. JOE COPPEDGE, ESQ.
3    Nevada State Bar No. 4954
     MUSHKIN • CICA • COPPEDGE
4    4495 S. Pecos Road
     Las Vegas, Nevada 89121
5    Telephone: 702-386-3999
6    Facsimile: 702-454-3333
     michael@mccnvlaw.com
7    jcoppedge@mccnvlaw.com
8
     Attorneys for Plaintiff
9    ATM Merchant Systems

10
                                UNITED STATES DISTRICT COURT
11
                                     DISTRICT OF NEVADA
12
      JB CARTER ENTERPRISES, LLC DBA
13    ATM MERCHANT SYSTEMS, a Nevada                  Case No.: 2:18-cv-00394-JAD-NJK
      limited-liability company
14
15             Plaintiff,
                                                                 [ECF No. 72]
16    vs.
17    ELAVON, INC., a Georgia Corporation; DOE
      DEFENDANTS 1 through 10; and ROE DOE
18
      DEFENDANTS 1 through 10;
19
               Defendants.
20
21   ORDER GRANTING STIPULATION TO EXTEND BRIEFING SCHEDULE FOR ONE
                                  DAY
22
                                        (THIRD REQUEST)
23
               Plaintiff, JB Carter Enterprises, LLC d/b/a ATM Merchant Systems, (“ATMMS” or
24
     “Plaintiff”), by and through its attorneys of record, Michael R. Mushkin, Esq. and L.
25
     Joe Coppedge, Esq., of the law firm Mushkin Cica Coppedge, and Defendant Elavon
26
     (“Defendant”), by and through its attorneys of record, Joseph G. Went and Sydney R. Gambee
27
     of the law firm of Holland & Hart stipulate and agree to extend the deadline for the parties
28
     to file replies in support of their respective Motions for Summary Judgment (“Motions”) filed
     herein.


                                              Page 1 of 2
1           In support of this stipulation, the parties state that on March 28, 2019, Defendant filed its
2    Motion for Summary Judgment (Doc. 59) and Plaintiff filed its Motion for Partial Summary
3    Judgment (Doc. 64). After the filing of the Motions, the parties agreed to extend the deadlines
4    for both parties to respond to the Motions for a period of two (2) weeks (Doc. 65), and then for
5    an additional one (1) day (Doc. 67). Both parties filed timely oppositions to the Motions on May
6    3, 2019 (Docs 69 and 71), making the Replies in support of the Motions due on Friday, May 17,
7    2019. The parties agree that a brief extension of one judicial day is merited in order to compete
8    and file the replies in support of the Motions.
9           IT IS HEREBY STIPULATED that the deadline for Defendant to file its reply in
10   support of the Defendant’s Motion for Partial Summary Judgment (Doc. 59), currently due on
11   May 17, 2019 shall be extended for one judicial day to Monday, May 20, 2019.
12          IT IS FURTHER STIPULATED that the deadline for Plaintiff to file its reply in support
13   of Plaintiff’s Motion for Summary Judgment (Doc. 64), currently due on May 17, 2019 shall be
14   extended for one judicial day to Monday, May 20. 2019.
15
      Dated this 16th day of May, 2019                 Dated this 16th day of May, 2019
16
17    MUSHKIN • CICA • COPPEDGE                        HOLLAND & HART

18
      /s/L. Joe Coppedge                               /s/ Sydney R. Gambee
19    MICHAEL R. MUSHKIN                               JOSEPH G. WENT
20    Nevada State Bar No. 2421                        Nevada Bar No. 9220
      L. JOE COPPEDGE                                  SYDNEY R. GAMBEE
21    Nevada State Bar No. 4954                        Nevada Bar No. 14201
      4495 S. Pecos Road                               9555 Hillwood Drive, Second Floor
22
      Las Vegas, Nevada 89121                          Las Vegas, Nevada 89134
23    Attorneys for Plaintiff                          Attorneys for Defendant
      ATM Merchant Systems                             Elavon
24
25
26                                                 IT IS SO ORDERED.

27
                                                   UNITED STATES DISTRICT JUDGE
28
                                                   DATED: _May 16, 2019_______


                                                 Page 2 of 2
